         Case 1:18-cr-00217-KMW Document 354
                                         355 Filed 07/28/21
                                                   07/29/21 Page 1 of 1



                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 7/29/21




                                                                         MEMO ENDORSED
                                                              July 28, 2021
 VIA ECF
 Honorable Kimba M. Wood
 United States District Court
 Southern District of New York
 500 Pearl St.
 New York, NY 10007-1312

               Re: United States v. Goldstein, 18 CR 217 (KMW)

 Dear Judge Wood:

         As part of the bail conditions in the above-referenced case, Jeff Goldstein’s travel was
 limited to the Southern and Eastern Districts of New York, the District of Maine and the District
 of New Jersey for counsel visits and employment purposes. We now write the Court requesting a Granted
 modification of these travel restrictions to allow Goldstein to travel to Pennsylvania on August -KMW
 3–4, 2021, to pick up his son from summer camp. Goldstein will provide his itinerary to Pretrial
 Services in advance of his trip.

        We have spoken with the Government (AUSA David Abramowicz) and Pretrial Services
 (Officer Andrew Abbott), and both have no objection to our request.

        Thank you for your consideration.
                                                              Respectfully submitted,

SO ORDERED.                                                   Jacob Kaplan
Dated: July 29, 2021                                          Jacob Kaplan, Esq.
New York, NY
 cc:    AUSA David Abramowicz (via ECF)
        Pretrial Services
          /s/ Kimba       Officer Andrew Abbott (via email)
                    M. Wood
THE HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
